Citation Nr: 0840511	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-17 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of dorsal 
lumbar spine injury, to include degenerative disc disease and 
arthritis. 
 
2.  Entitlement to service connection for residuals of 
cervical spine injury, to include degenerative disc disease 
and arthritis. 
 
3.  Entitlement to service connection for residuals of 
bilateral hip injury. 
 
4.  Entitlement to service connection for residuals of 
bilateral arm injury. 
 
5.  Entitlement to service connection for residuals of 
bilateral shoulder injury, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 until 
October 1966. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2004 
rating decision of the VA Regional Office (RO) in Huntington, 
West Virginia that denied service connection for the multiple 
claimed disabilities claimed on the title page.  The 
Cleveland, Ohio subsequently assumed jurisdiction of the 
claim from which the appeal continues.  

The veteran was afforded a videoconference hearing at the RO 
in May 2007 before the undersigned Veterans Law Judge sitting 
at Washington, DC.  The transcript is of record.  

Following review of the record, the issue of entitlement to 
service connection for bilateral arm disability is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.




FINDINGS OF FACT

1.  The more probative evidence of record finds that dorsal 
lumbar spine disability, to include degenerative joint and 
disc disease, is not related to injury in service.  

2.  The more probative evidence of record finds that cervical 
spine disability, to include degenerative joint and disc 
disease, is not related to injury in service.

3.  There is probative evidence of record that the veteran 
does not have bilateral hip disability.

4.  The more probative evidence of record finds that a 
bilateral shoulder disability is unrelated to injury in 
service.


CONCLUSIONS OF LAW

1.  Dorsal lumbar spine disability, including arthritis, was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Cervical spine disability, including arthritis, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110 
1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008). 

3.  Bilateral hip disability was not incurred in or 
aggravated by service. §§ 1110, 5103A, 5107 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  Bilateral shoulder disability was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110 1112, 1113, 1131, 
5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he now has residuals of a motorcycle 
injury in service that include cervical and dorsal lumbar 
spine disorders, as well as bilateral hip and shoulder 
disability for which service connection should be granted. 

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice should be provided prior to an initial 
unfavorable decision on a claim by the VA agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the duty to notify was fully satisfied 
prior to the initial unfavorable decisions on the claims by 
letters dated in January 2004 and subsequently in August 2007 
that fully addressed all notice elements.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant as to these matters. See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Extensive VA and private 
clinical records have been submitted in support of the claim.  
The veteran presented testimony on personal hearing in May 
2007 and the case was remanded for further development in 
July 2007.  He was afforded VA examinations in March 2004 and 
April 2008 that included medical opinions.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate any additional 
evidence that is necessary or is able to be secured for a 
fair adjudication of the claims.  The claims are ready to be 
considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110, 1131 (West 2002 
& Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where the diagnosis of chronicity may legitimately 
be questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 3.303 
(2008).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).



Factual Background

On examination in October 1962 for service entry, the veteran 
was observed to have a two-inch scar on the left side of his 
neck.  The service records show that while operating a 
motorbike in October 1965, he struck a motorist who was 
attempting to make a left turn in front of him.  The 
appellant sustained multiple injuries including lacerations 
of the left leg just above the ankle with no swelling, a 
laceration of the right chest with marked tenderness, a large 
abrasion on the right elbow, right shoulder stiffness with 
decreased range of motion but no swelling, and multiple 
abrasions of the head with no contusions or swelling, and 
slight stiffness of left leg.  It was reported that X-rays of 
the right ankle, right leg, right hip, right elbow and right 
shoulder revealed no fractures.  An impression of multiple 
contusions/lacerations was rendered.  A clinical entry the 
following day noted multiple abrasions and bruises over the 
right side from the shoulder to the foot with no fractures.  
The appellant was determined to be neurologically 
physiologic.  On follow-up some 11 days later in October 
1965, it was recorded that that the veteran still had 
multiple minor complaints including left leg tiredness after 
working, and episodes of headaches, sometimes in the 
posterior neck area.  

The veteran was afforded orthopedic consultation in December 
1965 for continuing complaints, primarily relating to back 
pain.  It was recorded that the back had been stiff and sore 
for three to four weeks since the motorcycle accident.  The 
pain was described as a dull ache in the upper lumbar region 
with occasional radiation into the upper mid thoracic area.  
It was reported that rest had a relieving effect and that he 
felt good after a good night's sleep.  Physical examination 
disclosed mild mid thoracic and mild lumbar scoliosis to the 
left.  Neurological status was intact.  There was no 
tenderness of the spine to palpation or percussion.  No 
muscle spasm, paresthesias, muscle weakness of sensory 
deficit was noted.  It was reported that a lumbosacral spine 
X-ray was normal except for a very mild scoliosis which was a 
congenital development.  An impression of thoracic-lumbar 
strain was provided for which the veteran was prescribed mild 
analgesics and heat.  

On examination in October 1966 for discharge from active 
duty, the upper and lower extremities were evaluated as 
normal.  A neck scar noted at service entrance was once more 
recorded.  Spine evaluation referred to back pain since the 
motorcycle accident in October 1965.  It was reported, 
however, that no abnormalities were noted on physical 
examination.  The veteran denied bone, joint or other 
deformity, as well as a painful or trick shoulder. 

The appellant was seen in September 1997, and complained of 
pain in the left aspect of the cervical region and left trap.  
He was reported to have stated at that time that the symptoms 
had commenced over the past six weeks, but that he had had 
chronic neck pain for the past 20 years.  The appellant 
indicated that he had had a motorcycle accident 30 years 
before with neck injury.  X-ray of the cervical spine 
revealed generalized posterior joint arthrosis and 
spondylosis at the C6-7 region.  A diagnosis of cervical 
sprain/strain was rendered for which he received continuing 
follow-up.  In July 1998, the veteran went in for spasm and 
dull pain of the neck and upper back region.  Diagnoses on 
this occasion included cervical strain/sprain and thoracic 
strain/sprain.

In September 1998, the veteran presented again with 
complaints of neck pain stating that the problem began after 
being struck from behind during a motor vehicle accident.  
The diagnosis of cervical strain/sprain was continued.  He 
complained of neck pain and lower back pain in November 1998 
after engaging in a lot of heavy work around his house and 
business planting trees.  Impressions of lumbar radiculopathy 
L5 and/or S1, right, lumbar strain/sprain and cervical 
strain/sprain were provided.  He was seen again for 
continuing complaints in this regard in January 1999 although 
with more pronounced lumbar pain.  An impression of cervical 
strain/sprain complicated by degenerative disc disease with 
spondylosis and lumbar strain/sprain was rendered.  The 
veteran received continuing follow-up for symptoms primarily 
relating to the cervical spine, as well as for low back 
symptomatology, to include cervical and lumbar spasm.  In 
November 2001, he was seen for pain in the cervical and 
lumbar region after falling into a hole while riding his 
four-wheeler approximately five days before.  Paraspinal 
cervical and lumbar spasm were noted for which treatment 
through 2003 was shown.  He was afforded magnetic resonance 
imaging (MRI) and CAT scans during this time frame that were 
interpreted as showing broad-based disc bulging. 

An private clinical record dated in April 2001 noted that the 
veteran had been moving a bed in his basement when he slipped 
and fell backwards striking his shoulder and head.  An X-ray 
of the shoulder in June 2001 was unremarkable.  In November 
2001, he was noted to have had bilateral intermittent 
shoulder pain for the past month after performing a lot of 
moving.  An impression of impingement syndrome was recorded.  
When seen for left shoulder symptoms in April 2002, an 
assessment of rule out ligamentous spur was recorded.  MRI of 
the left shoulder in November 2002 showed a tiny tear along 
the articular surface of the anterior inferior infraspinatus 
tendon.  He received injections for bilateral shoulder pain 
in November 2002.  He was seen for left shoulder complaints 
in March 2003 for which a diagnosis of left shoulder 
pain/acromioclavicular degenerative joint disease was 
recorded.

The veteran was seen with right hip complaints in April 2003.  
He was treated for low back and hip pain in May 2003.  It was 
noted at that time that he had had chronic neck pain for four 
to five years as well as chronic shoulder problems. 

The veteran was afforded a VA examination for compensation 
and pension purposes in March 2004.  The examiner indicated 
that the claims folder was reviewed.  The veteran provided 
history of a motorcycle accident in the 1960s and said he was 
treated conservatively for sprain and strain-type symptoms at 
that time.  He said that he had done "pretty well" until 
the 1970s when he began having increasing back pain.  He 
related that by the 1980s, 1990s and 2000s, he was having 
more neck pain as well as mid and low back pain.  A physical 
examination was performed which was remarkable only for some 
mild tenderness on palpation of the dorsal lumbar spine and 
mild pain with motion.  A diagnosis of dorsal lumbar strain 
with degenerative disc disease, lumbar spine, was provided.  
Following examination, the examiner opined that it was more 
likely than not that the current degenerative disc disease 
was a natural occurring phenomenon as the veteran had it in 
his neck as lower back.  The examiner added that "[i]t is 
consequently not likely related to his service-connected 
condition."

Dr. K.C., D.O., wrote a letter in support of the claim that 
was received in September 2005 relating that the veteran had 
been his patient since 1993 and that he had treated him for 
various musculoskeletal conditions to include pain in the low 
back, shoulders and cervical spine.  He opined that that was 
a strong possibility that the appellant's physical complaints 
were directly related to his motorcycle accident and injury 
in service.  

The veteran presented testimony on personal hearing on appeal 
in May 2007 to the effect that he sustained substantial 
injuries as the result of the motorcycle accident in 1965 in 
service that had required a month of medical treatment and 
three months of light duty.  He testified that his symptoms 
continued after service and that he took over-the-counter 
medication throughout the years.  The veteran related that he 
was told that he had no broken bones after the injury, but 
that he did have ligaments and tissues torn from the elbow 
and up and above the right hip.  He indicated that his 
private physician felt that the orthopedic problems he was 
currently experiencing were related to the motorcycle trauma.

VA outpatient clinical records dated between 2006 and 2007 
show that the veteran received continuing treatment for 
orthopedic complaints that included chronic right shoulder, 
neck and back symptoms which were recorded as being the 
result of motor vehicle injury during military service. 

The veteran was afforded a examination in April 2008 for VA 
compensation and pension purposes by a VA orthopedist.  The 
examiner stated that the claims folder was reviewed.  History 
was obtained to the effect that the appellant had an old 
motorcycle accident in the 1960s with nothing broken or 
fractured.  The appellant related that he had had neck and 
back pain over the years and currently had arthritis in the 
entire spine.  He reported soreness, aching, and tenderness 
in the cervical spine.  He said he sometimes had occasional 
arm or leg pain associated with spine pathology.  It was 
noted that he ambulated normally, did not use an assistive 
device, but did utilize a TENS unit.  He stated that he had 
been unable to work since 1996.

The veteran reported that he had shoulder and hip problems in 
service after the motorcycle accident.  It was noted he had 
been found to have tendonitis problems in the shoulders but 
that no surgery had been performed.  The appellant related 
that he got aches and pain with pushing and pulling at and 
above shoulder height.  It was reported that he no longer had 
any hip problems, and felt it was all radiating from his 
back.  

A comprehensive joints examination was performed that showed 
some limitation of motion.  It was reported that no new X-
rays were required due to previous documentation of record.  
Following examination, the diagnoses rendered were arthritis 
of the cervical, dorsal and lumbar spine, normal examination 
of both hips and tendonitis of the shoulders.  The examiner 
opined it was not likely that the appellant's spine arthritis 
or shoulder problem was related to his service-connected 
motorcycle accident, but was rather the result of the natural 
aging process.

In a July 2008 addendum to the April 2008 VA examination, the 
examiner stated that after further review of the records, 
"my opinions from those days stand as regards to the 
etiology of shoulder and hip disease" and that were no 
changes in that report or opinion.

Legal Analysis

Review of the service medical records discloses that 
following his motorcycle accident in October 1965, the 
veteran was treated for multiple abrasions and lacerations 
over various areas of his body, including the left leg, right 
chest, right elbow and right shoulder and head.  However, it 
was reported at that time that X-rays revealed no fractures 
of the right ankle, right leg, right hip, right elbow and 
right shoulder.  Subsequent service medical records reflect 
no complaints related to the cervical spine, nor was further 
reference to the hips, arms or shoulders noted, although 
lingering back pain was recorded.  The appellant denied any 
related problems except for his back in a Report of Medical 
History at service discharge in October 1966.  

The post service record is silent for any complaints or 
symptoms affecting the disorders claimed on appeal until the 
mid 1990s.  In 2005, the appellant's private physician, Dr. 
K.C., acknowledged treating him since 1993 although no actual 
private clinical data antedating 1996 are of record.  Records 
dating from 1996 reflect that the appellant sustained a 
number of injuries to various joints, and received continuing 
treatment for symptoms affecting the neck, back and 
shoulders. 

The Board observes, however, that while the appellant now 
claims that disabilities affecting the cervical spine, 
shoulders, and hips are etiologically related to traumatic 
motorcycle injury in 1965, the record reflects no clinically 
confirmed disorders affecting such joints for approximately 
27 years after discharge from active duty.  Thus, continuity 
of in-service symptomatology is not reasonably established. 
See 38 C.F.R. § 3.303.  

The Board finds that given the lack of any significant 
treatment shown for the shoulders, hips and arms following 
the traumatic motorcycle injury in 1965 during the remainder 
of active duty or for many years thereafter, if must be found 
that such complaints did not result in a chronic disorder, 
and may not be directly attributed to active service. See 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  Additionally, arthritis of the spine now diagnosed 
was not clinically indicated within one year of discharge 
from active duty and may not be presumptively attributed to 
service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

Moreover, on most recent VA examination in April 2008, no 
objective evidence of any hip disorder was clinically 
indicated.  In this regard, the Board points out that 
service-connection requires evidence that establishes that 
the veteran currently has the claimed disability. See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
absence of any current clinical evidence of a hip disorder, 
the veteran does not have a valid claim in this regard.  
Moreover, the record indicates that he himself was reported 
to have stated on VA examination in April 2008 and he did not 
feel he had a hip problem.  Therefore, service connection for 
bilateral hip disability must be denied. See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999);Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).

The record reflects that when the appellant was examined by 
VA in March 2004 and April 2008 and clinical record was 
reviewed, and the examiner, an orthopedist, stated 
specifically that it was not likely that the appellant's 
spine arthritis and/degenerative disc disease, as well as a 
shoulder problem was related to the in-service motorcycle 
accident, but was rather the result of the natural aging 
process.  The examiner reaffirmed this opinion in an addendum 
dated in July 2008.  

The Board notes that the veteran's private physician, Dr. 
K.C., did state in September 2005 letter that there was a 
"strong possibility" that the appellant's "physical 
complaints" were directly related to his motorcycle accident 
and injury in service.  However, that opinion is compromised 
by the fact that it is essentially a summary statement that 
does not delineate any specific conditions that were felt to 
have been caused by the in-service motorcycle accident.  It 
appears to have been based on reported history, as it does 
not indicate that the clinical record dating from service was 
reviewed.  The private examiner also did not address the 
numerous intervening joint injuries in the years after 
discharge from active duty, including another motor vehicle 
accident in 1998.  In this regard, the Board points out that 
a bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Under the circumstances, the Board finds Dr. K.C.'s opinion 
is too vague in attributing current physical complaints to 
injury in service.  It therefore lacks substantial probative 
value and is insufficient to support the veteran's 
contentions low back, cervical spine, hip, shoulder and arm 
disorders of service onset.

It is the Board's responsibility to assess the credibility 
and weight to be given the evidence. See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches.  The credibility and weight to be attached to 
medical opinions are within the province of the Board.).  
With consideration of the above, the Board finds that the VA 
examiner's opinions in March 2004 and April 2008 have more 
probative weight than that of the private physician in 
September 2005.  The Board may appropriately favor the 
opinion of one competent medical authority over another. See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the 
Court has expressly declined to adopt a "treating physician 
rule" which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of another 
physician. See Guerrieri v. Brown, 4 Vet. App. at 471-73.  
Under the circumstances, the Board concludes that the VA 
examiner's opinions in March 2004 and in April and July 2008 
are more probative of a finding that cervical, dorsal and 
lumbar spine arthritis, as well as hip and shoulder 
disabilities are not causally related to military service, as 
the entire record was available for review and consideration 
for an informed opinion.  

The only other evidence in support of the claim is the 
veteran own testimony and statements to the effect that low 
back, cervical spine, hip, and shoulder disorders are of 
service onset.  However, as a layperson, the appellant is not 
competent to provide a probative opinion on a medical matter, 
such as the etiology. See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board finds that 
because the more probative evidence of record is against a 
nexus between military service and current low back, cervical 
spine, hip, and shoulder disorder, service connection must be 
denied.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claims. See 38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

Service connection for claimed residuals of dorsal lumbar 
spine injury, to include degenerative disc disease and 
arthritis, is denied.

Service connection for residuals of claimed cervical spine 
injury, to include degenerative disc disease and arthritis, 
is denied.

Service connection for bilateral hip disability is denied.

Service connection bilateral shoulder disability, to include 
arthritis, is denied.


REMAND

Review of the record discloses that the appellant also claims 
service connection for arm injury as the result of a 
motorcycle accident in 1965 while in service.  A service 
medical record clinical entry dated in October 1965 reflects 
that he sustained multiple abrasions and bruises over the 
entire right side of his body, including the right elbow.  

The post service record shows that that the veteran was 
treated for a painful right elbow in December 1996, which he 
related he had had for a number of years with recent flare-
up.  A diagnosis of tennis elbow was recorded.  Clinical 
entries dated between December 1997 and January 1998 reflect 
treatment for tennis elbow.  On the latter occasion, an 
impression of lateral epicondylitis of right elbow was 
provided.  

The Board observes in this regard, however, that no specific 
reference was made to either arm on VA examinations in 2004 
or 2008.  Therefore, in order to fairly adjudicate this claim 
that has been developed on appeal, the Board is of the 
opinion that a VA examination is warranted, to include a 
medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be 
scheduled for examination by a VA 
physician to examine his 
arms/elbows.  All indicated tests 
and studies should be performed, 
and clinical findings should be 
reported in detail and correlated 
to specific diagnoses.  The claims 
file and a copy of this remand 
should be made available to the 
physician designated to examine 
the appellant.  The examiner 
should note whether or not the 
claims folder was reviewed.  In a 
narrative format, a comprehensive 
clinical history should be 
obtained.  The examination report 
should include a discussion of the 
veteran's documented medical 
history and assertions.  Based on 
a thorough review of the evidence 
of record, the examiner should 
provide an opinion with complete 
supporting rationale as to A) 
whether it is at least as likely 
as not (50 percent probability or 
better) that the veteran now has 
disability of either arm/elbow 
that is traceable to injury in 
service, or B) is most likely of 
post service onset unrelated to 
service.  

2.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  

3.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a 
competent medical opinion.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


